Citation Nr: 9921593	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York


THE ISSUES

1. Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).  

2. Entitlement to service connection for PTSD

3. Entitlement to secondary service connection for fibromyalgia.  

4. Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1956 to September 
1959.  An unappealed rating action of March 1976 denied service 
connection for a nervous disorder.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision which denied service 
connection for a psychiatric disability, including PTSD; 
fibromyalgia; a back disorder; and a seizure disorder, induced by 
fever.  In a rating decision of November 1994, the RO denied 
service connection for a seizure disorder, claimed as narcolepsy.  

The veteran appeared and gave testimony at a hearing held at the 
RO before the undersigned Board Member in June 1967.  At that 
time it was indicated that the issue on appeal regarding the 
veteran's claimed psychiatric disability was whether new and 
material evidence had been submitted to reopen a claim of service 
connection for a psychiatric disability, to include PTSD.  During 
the hearing, the veteran withdrew from appellate consideration 
the issue of entitlement to service connection for a seizure 
disorder also claimed as narcolepsy.  

The case was remanded by the Board in November 1997 for further 
development.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
consideration.  The issues listed on the title page of this 
decision are before the Board for appellate consideration at this 
time.  

For reasons made evident below, the issue of secondary service 
connection for fibromyalgia will be discussed in the remand 
section of this decision.  


FINDINGS OF FACT

1. The RO denied service connection for a psychiatric disorder in 
an unappealed rating decision of March 1976.  

2. The evidence submitted since the 1976 unappealed rating board 
decision, and in conjunction with the veteran's 1993 
application to reopen his claim of service connection for a 
psychiatric disorder, to include PTSD, is new because it was 
not previously considered.

3. The evidence submitted since the 1976 unappealed rating 
decision is material because it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  

4. It is reasonably possible that the veteran has PTSD due to 
service.  

5. A chronic back disorder is not shown to have been present 
during service and the veteran's current back pathology is 
unrelated to service.  


CONCLUSIONS OF LAW

1. The March 1976 rating action denying service connection for a 
psychiatric disorder is final.  38 U.S.C.A.§ 7105 (1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  

2. The additional evidence received subsequent to the unappealed 
rating decision of March 1976 denying service connection for a 
psychiatric disorder is new and material; the veteran's claim 
of service connection for a psychiatric disorder, including 
PTSD is reopened.  38 C.F.R.§ 3.156(a) (1998).  

3. PTSD was incurred during service.  38 U.S.C.A.§§ 1131, 5107(a) 
(West 1991 & Supp. 1998).  

4. A chronic back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R.§ 3.303(b) (1998)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Psychiatric Disorder, 
Including PTSD, and Service Connection for PTSD.  

The evidence which was of record at the time of the March 1976 
rating decision denying service connection for a psychiatric 
disorder may be briefly summarized.  On the veteran's August 1956 
examination prior to service entrance he was evaluated as 
psychiatrically normal on clinical evaluation.  Review of the 
service medical records reveal no findings or complaints 
indicative of a psychiatric disorder.  The veteran was evaluated 
as psychiatrically normal on his September 1959 examination prior 
to service discharge.  

In a September 1975 statement, a private physician reported 
seeing the veteran in June 1975 with complaints which included 
lethargy, weakness and fatigue.

VA clinical records reflect psychiatric evaluation in October 
1975 for complaints which included lethargy and excessive sleep.  
It was said that this had been present since military service but 
had been exacerbated by the death of a friend three years prior 
to treatment.  An impression of anxiety reaction was rendered.  

The basis for the denial of service connection for a nervous 
disorder by the RO in March 1976 was, essentially, that a 
psychiatric disorder was not clinically demonstrated during 
service or for many years subsequent to the veteran's service 
discharge.  

The evidence which has been incorporated with the record since 
the March 1976 unappealed rating decision denying service 
connection for a psychiatric disability includes VA records which 
reflect outpatient treatment in June 1993 for depression, 
suicidal ideation, and homicidal ideation.  The impression was 
mild depression.  

On VA psychiatric examination in January 1994, the veteran 
related that he developed a stress problem during service due to 
repeated work in a steam room cleaning pots and pans.  He also 
said that he experienced back pains during service which were 
ignored by his officers and incompetently treated by doctors.  He 
related a history of nightmares about these experiences and 
feared they would happen again.  After mental status evaluation, 
the examining physician said that the veteran met some of the 
criteria for PTSD related to service experiences.  The diagnosis 
on Axis I was PTSD, chronic, moderately severe.  

In a January 1995 statement, the veteran asserted that he had 
suffered an electric shock during service from a 350-volt charge 
that was sustained while he was repairing electrical equipment.  
He also reported that he witnessed the explosion of a helicopter 
above his ship in October 1958.  

During VA outpatient treatment in May 1997, the veteran gave a 
history of being forced to clean pots and pans in a steam filled 
room for 7 straight days while in the service.  He also said that 
he was the victim of a group sexual assault perpetrated by a 
superior while in the service.  He also reported being 
electrocuted by a 350-volt electrical charge and being almost 
struck by a meteor during his military service.  In addition, the 
veteran said that he witnessed a helicopter explode very near his 
ship and that he saved his ship on one occasion when it rolled on 
an ocean swell.  The assessment was schizophrenia and PTSD.  

During a June 1997 hearing before the undersigned Board member, 
the veteran said that he was forced to wash to wash 2500 pots and 
pans in a steam filled room over a 7 day period, in which he 
worked 20 hours a day.  The veteran said that he had a "nervous 
breakdown" after this episode and was hospitalized.  During this 
hospitalization he learned that he had scurvy, from which he 
almost died.  He said that, thereafter, he was treated for 
anxiety and sleeping problems.  He also said that he was very 
fearful of the master at arms during his military training.  The 
veteran further related that he was the victim of a sexual 
assault while in the service but did not inform anyone of this 
episode.  In addition, the veteran said that, while on board a 
destroyer he witnessed a helicopter explode right over his head.  
The date of this incident was October 14, 1958 and the veteran's 
ship was U.S.S. Forest Sherman.  In addition, the veteran said 
that he was attacked while on the ship by another sailor who was 
wielding a knife.  

In June 1998, a copy of an extract from the log of the U.S.S. 
Forest Sherman (DD931) was received from the service department.  
This extract refers to the rescue of four aviators by the vessel 
on October 14, 1958.  An extract from the deck log of this ship 
also contains an entry that discussed the explosion of a 
helicopter close to the ship on that date.  The record also 
contains a further entry from the deck log that refers to the 
ship rolling 50 degrees on March 21, 1958.  

Of record is a copy of service medical record (C.H.I.T.) which 
refers to the veteran recovering from an electric shock in 
September 1958.  

After a VA psychiatric examination of August 1998, a diagnosis of 
PTSD, mild, was rendered on Axis I.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, once a denial of service connection becomes final, 
it cannot be subsequently reopened unless new and material 
evidence has been presented.  The Board must perform a two-step 
analysis when the veteran seeks to reopen a claim based on new 
and material evidence.  First, the Board must determine whether 
the evidence is "new and material".  Second, if the Board 
determines that the veteran has produced new and material 
evidence, the claim is reopened and the Board must evaluate the 
merits of the claim in the light of all the evidence, both old 
and new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that which is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R.§ 3.156(a) (1998).  For purposes 
of determining whether a claim should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  38 
U.S.C.A.§§ 1110, 1131.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in the 
light of the places, types, and circumstances of service as 
evidenced by the veteran's military records, and all pertinent 
medical and lay evidence. Hayes v. Brown, 5 Vet. App. 60 (1993).  
Additionally, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed stressor actually 
occurred, and a link, established by the medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If it is determined that a 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the claimed stressor.  In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The above evidence submitted since the 1976 rating action reveals 
that the veteran has been repeatedly diagnosed by VA physicians 
as having PTSD.  Moreover, information received from the service 
department has confirmed that a helicopter did indeed explode 
near the veteran's ship on October 14, 1958, as related by the 
veteran.  Furthermore, additional service medical records have 
recently been associated with the claims folder which do make 
reference to the veteran receiving an electrical shock during 
service.  Thus, the recent record contains a diagnosis of PTSD 
and confirmation of two stressors which the veteran has claimed 
to be responsible for this disorder.  The Board believes that the 
evidence submitted since the March 1976 rating decision is so 
significant that it must be considered in order to fairly decide 
the merits of the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD.  This evidence is 
certainly new, as it was not of record at the time of the 1976 
rating action.  Furthermore, the evidence is material since it is 
relevant to the issue of service connection for a psychiatric 
disorder.  Thus, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection for 
a psychiatric disorder.  

As regards the question of service connection for PTSD, the Board 
notes initially that, in the remand of November 1997, the RO was 
instructed to confirm the October 1958 helicopter crash, the 
witnessing of which was one of the veteran's reported PTSD 
stressors.  If this incident was confirmed, the veteran was to be 
afforded an examination by a VA psychiatrist who, in the event 
PTSD was diagnosed, was to state whether the incident was the 
stressor upon which the diagnosis of PTSD was based.  

As noted above, the helicopter crash of October 1958 was 
confirmed in the deck log of the veteran's ship and a diagnosis 
of PTSD was rendered by the VA psychiatrist who examined the 
veteran in August 1998.  However, the examiner made no comment 
regarding the relationship between the veteran's PTSD and the 
1958 helicopter crash.  Although the Board's instructions were 
not fully implemented by the RO, it is noted that the evidence 
resulting from the November 1997 remand is largely favorable to 
the veteran's claim for service connection for PTSD.  Since that 
is the case, the Board is not inclined to again remand this 
issue, but rather holds that the preponderance of the evidence 
supports a grant of service connection for PTSD.  Therefore 
service connection for PTSD is warranted.  

II. Service connection For a Back Disorder.  

Initially, the Board notes that the veteran's claim for service 
connection for a back disorder is "well grounded", meaning that 
it is plausible.  All relevant facts have been developed and no 
further assistance to the veteran is required to comply with the 
duty to assist him mandated by 38 U.S.C.A.§ 5107(a).  

On the veteran's March 1956 examination prior to service 
entrance, the spine was evaluated as normal.  Review of the 
service medical records reveals that the veteran was excused from 
standing watch and work details in April 1957 due to sustained 
muscle spasms in the back.  He was again excused from work 
details which involved use of the back in September 1957 due to 
sustained spasm of the back muscles.  The veteran was again seen 
in December 1957 with complaints which included a backache.  No 
pertinent clinical findings or diagnosis was reported on that 
occasion.  In August 1959, the veteran was seen with complaints 
which included breathing difficulties which occurred when he 
turned his head.  He also complained of past back pains which 
would cause shortness of breath.  It was reported that a physical 
examination of the cervical spine was negative.  On the veteran's 
September 1959 examination prior to service discharge, the 
veteran's spine was evaluated as normal.    

When seen at a VA facility in May 1993 a medical history of low 
back pain was reported.  During treatment in September 1993, the 
veteran gave a 30-year history of recurrent low back pain.  The 
impression was chronic back pain with normal neurological 
examination.  It was said that there was no sign of a spinal 
condition or root disease.  

In a September 1993 statement, a VA physician reported that the 
veteran was being treated for chronic back pain.  The doctor said 
that the history of the veteran's physical complaints as well as 
a review of his military records indicated that this condition 
had its origin way back when he was on active duty in the navy, 
when he was forced to work under severely adverse conditions.  

On VA orthopedic examination in January 1994, the veteran gave a 
37-year history of pain in the cervical, thoracic and lumbar 
segments of the spine which he related to the physical and 
psychic traumas of service.  Examination revealed multiple, 
tender, trigger points throughout the paravertebral muscles from 
the cervical area to the lumbosacral area.  Range of motion in 
the cervical spine was normal but limitation of motion was noted 
in the lumbar spine.  The diagnoses included degenerative disc 
disease of the lumbosacral spine with no associated 
radiculopathy.  

On VA clinical evaluation in November 1995 for complaints of 
muscle spasms in the spine, no muscle spasm could not be induced 
by local cold, pressure, or clinical percussion and such could 
not be induced by maximal effort.  There were no rebound spasms 
found on termination of voluntary effort or with percussion of 
deep tendon reflexes.  The veteran said that his spasms lasted 
many days when they occurred but were now in a "silent period".  
Electromyogram testing showed that no bursts of ongoing activity 
could be elicited which were associated with muscle spasms.  
Needle movement, local muscle percussion, or strenuous, fatiguing 
muscle effort did not induce unusual or abnormal electrical 
discharges.  

During a June 1997 hearing before the undersigned Board member, 
the veteran said that he developed sharp pains in his back during 
service which were accompanied by muscle spasms.  The veteran 
sought treatment for these symptoms during service, but no 
diagnosis was rendered at that time.  He also said that, during 
service, he was provided with pain killing medication for his 
back discomfort.  

On VA orthopedic examination in August 1998, the examiner noted 
that he had reviewed the veteran's claims file.  During the 
examination, the veteran complained of spasms in the back 
muscles, off and on.  On evaluation, the veteran had 55 degrees 
of forward flexion and 18 degrees of backward extension.  Lateral 
flexion was 15-18 degrees, bilaterally.  He had 15-18 degrees of 
rotation, bilaterally.  Muscle spasm was noted in the 
paravertebral muscles in the L4-S1 area, bilaterally.  
Neurological and vascular evaluations of the lower extremities 
were normal.  An MRI scan of the lumbosacral spine showed diffuse 
disc desiccation and diffuse facet hypertrophy throughout the 
lumbosacral spine.  There was grade 1 retrolisthesis as well as a 
pseudodisc herniation.  The examiner opined that "it was least 
likely that the veteran's back disability could be attributed to 
the incidents of the veteran's military service.  In other words, 
the veteran's back disorder is not attributable to the incidents 
of the veteran's military service".  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.  For a showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R.§ 3.303(b).  

The evidence set forth above shows that the veteran did have 
episodes of back pain and muscle spasm during service.  However, 
this evidence also indicates that the veteran's back 
symptomatology during service was not chronic in nature, but was 
acute and transitory and resolved without residuals noted on 
examination prior to service discharge.  Moreover, there is no 
post-service clinical evidence of any back pathology until the 
early 1990s more than 30 years after the veteran's discharge from 
service.  The Board has noted the September 1993 statement by a 
VA physician to the effect that the veteran's current back 
symptomatology was due to service.  However, the veteran was 
recently afforded a VA orthopedic examination to determine the 
etiology of his current back disorder.  After the examination and 
following a complete review of the veteran's claims folder, it 
was the opinion of the examining physician that the veteran's 
current back pathology was not attributable to service.  In view 
of that opinion, and since chronic back pathology was not 
demonstrated during service or for many years thereafter, service 
connection for a back disorder is not warranted.  


ORDER

New and material evidence having been submitted, the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD is reopened.  

Service connection for PTSD is granted.  

Service connection for a back disorder is denied.  


REMAND

On VA orthopedic examination in January 1994, a diagnosis of 
fibromyalgia was rendered.  The veteran has asserted that he 
developed fibromyalgia as a result of his psychiatric disorder.  
In view of the grant of service connection for PTSD, further 
action by the RO in regard to the issue of entitlement to 
secondary service connection for fibromyalgia is required.  

The issue of entitlement to secondary service connection for 
fibromyalgia is therefore REMANDED to the RO for the following 
action:  

The RO should again adjudicate the issue of 
entitlement to service connection for 
fibromyalgia as secondary to the veteran's 
service-connected psychiatric disability.  
If this benefit remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.  The case should then be returned 
to this Board for further appellate 
consideration, if otherwise appropriate.  

No action is required of the veteran unless he is so informed by 
the RO.  The purpose of this remand is to insure that the veteran 
receives due process of law.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

